DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-17 are currently pending in this application. 
Priority
3.	 No foreign priority has been claimed. This application claims benefit to provisional application 62/525,622 filed 06/27/2017.  
Information Disclosure Statement
4.	No information disclosure statement (IDS) has been submitted in this application.
Drawings
5.        	The drawings submitted on 06/27/2018 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Objections
6.	Claim 17 is objected to because of the following informalities:  It appear that the original period was not deleted when the claims were amended.  The last limitation in claim 17 reads as follows: “transitioning to the relative measurement mode from the accurate measurement mode when the calibration. has expired.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the claims rely on conditional statements in the claim language making it difficult to determine the scope of the claim limitations i.e. if calibration has or hasn’t expired.
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1-17 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Londergan US Pat Pub # 2014/0238100 as best understood.
With regards to claim 1, Londergan US Pat Pub # 2014/0238100 teaches a mobile gas monitor, comprising: 
a gas sensor; (2052; figure 2)
 a mobile device coupled to the gas sensor,(305; figure 3) the mobile device including a processing unit executing instructions to:
 read data from the gas sensor; (305; figure 3)

provide calibrated concentration data based on the data from the gas sensor if calibration has not expired. (315; figure 3)
provide relative concentration data based on the data from the gas sensor if calibration has expired. (Paragraph 0074 & 0081)
The conditional statements in the claim amendments have not been given patentable weight because the claim requires that specific steps are performed with respect to at least one condition.  
With regards to claim 2, Londergan US Pat Pub # 2014/0238100 teaches to provide relative concentration when calibration is not available. (Paragraph 0073)
With regards to claim 3, Londergan US Pat Pub # 2014/0238100 teaches to provide calibration includes instructions to initialize for calibration; read data from the gas sensor in the presence of a calibration gas with known concentration provided by the calibration device; and provide calibration data based on the data from the gas sensor and the known gas; start a time indicating when the calibration data expires; provide instructions to a user to remove the calibration device; indicate calibrated measurements when calibration data is good; and indicate relative measurements when calibration data is not good. (paragraph 0074, 0081, 0085-0086)
With regards to claim 4, Londergan US Pat Pub # 2014/0238100 teaches to configure a chamber that encloses the sensor; (figure 7a) and providing instructions to the user to apply gas from a known source to the chamber. (figure 5a)
With regards to claim 5, Londergan US Pat Pub # 2014/0238100 teaches method of operating a mobile gas sensor, comprising: initializing a calibration; (315; figure 3)
receiving data from a sensor of the mobile gas sensor;(305; figure 3)
 providing calibration parameters based on the data from the sensor. (315; figure 3)

With regards to claim 7, Londergan US Pat Pub # 2014/0238100 teaches providing a relative indication of gas concentration when calibration is not established. (Paragraph 0073)
With regards to claim 8, Londergan US Pat Pub # 2014/0238100 teaches mobile device, comprising: 
a processor; (2010; figure 10)
 a memory coupled to the processor, the memory storing instructions executable by the processor and data; (2025,2035; figure 10)
a user interface coupled to the processor;(2015; figure 10)(Paragraph 0139)
 an interface configured to interface with a gas sensor, the interface coupled to the processor, wherein the processor can execute a gas monitoring algorithm, the gas monitoring algorithm including a relative measurement mode, a calibration initialization mode, a calibration mode, and an accurate measurement mode, the calibration mode being performed when a calibration device is configured to provide a known gas concentration to the gas sensor. (figure 10) (Paragraph 0011-0012, 0020) (reference data; paragraph 0010 &0065)
relative measurement mode maybe interpreted  as measuring with only the gas sensor and an accurate  measurement maybe interpreted as using multiple sensors (i.e. humidity, pressure, temperature, etc.) including the gas sensor for an accurate measurement.  Also, the device calibrates a gas sensor the device must initialization the calibration.  Further, it would be within reason for one of ordinary skill in the art to conclude that a calibrated sensor would be more accurate than a sensor that is not calibrated. 
With regards to claim 9, Londergan US Pat Pub # 2014/0238100 teaches the relative measurement mode is entered on receipt of a measurement request from the user interface or 
With regards to claim 10, Londergan US Pat Pub # 2014/0238100 teaches the initialization mode is entered from the accurate measurement mode upon receipt of a calibration request from the user interface. (Paragraph 0012)
With regards to claim 11, Londergan US Pat Pub # 2014/0238100 teaches the calibration mode is entered from the initialization mode when confirmation of a calibration setup is received through the user interface. (Paragraph 0012) If the device has to be in a suitable set up if it is going through some sort of calibration process.
With regards to claim 12, Londergan US Pat Pub # 2014/0238100 teaches the accurate measurement mode is entered from the calibration mode after calibration has been reached. (paragraph 0009)
With regards to claim 13, Londergan US Pat Pub # 2014/0238100 teaches the relative measurement mode the processor executes instructions to power the gas sensor; read sensor data from the gas sensor; process the sensor data to provide concentration results; and display the concentration results. (2052, 2010, 2020; fig 10)
With regards to claim 14, Londergan US Pat Pub # 2014/0238100 teaches the initialization mode the processor executes instructions to instruct a user through the user interface to provide a chamber around the gas sensor and to provide gas from a known source to the chamber; receive from the user interface a confirmation that the chamber and known source are applied; and confirm through the user interface the parameters of the known source. (paragraph 0011) clean air is used to calibrate as it is known that low pollution levels exist. 
With regards to claim 15, Londergan US Pat Pub # 2014/0238100 teaches instructions to power the gas sensor; read sensor data from the gas sensor; compare with expected results from the known source; adjust parameters to provide calibration; and set a timer when calibration is achieved. (paragraph 0084)

With regards to claim 17, Londergan US Pat Pub # 2014/0238100 teaches method of operating a mobile device coupled to a gas sensor, comprising: 
operating in a relative measurement mode when a calibration is not achieved; (610,614; figure 6)
transitioning to a calibration initialization mode from the relative measurement mode when instructions are received through a user interface;(605; figure 6)
 transitioning to a calibration mode from the calibration initialization mode when confirmation of a calibration setup is received through the user interface;(605; figure 6)
 transition to an accurate measurement mode from the calibration mode when calibration has been achieved;(650; figure 6) and 
transitioning to the relative measurement mode from the accurate measurement mode when the calibration is no longer valid. This step is directed towards restarting the calibration process. The prior art teaches calibration in different cities and conditions, therefore the calibration process would have to be restarted to account for the different environmental factors as described. (paragraph 0086-0088) 
Examiner's Note:
11. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from  references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
12.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Response to Arguments
13.	Applicant's arguments filed 4/7/2021 have been fully considered but they are not persuasive. 
14.	Applicant is reminded that during patent examination, the pending claims must be "given the broadest reasonable interpretation consistent with the specification." Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969). 
15.	While the meaning of claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allowed. This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
16.	In this instance applicant the scope of the claims could not be determined therefore the examiner has addressed the first independent claims as best understood. The other claims will be examined when the claim 
17.	With regards to providing a known gas in order to calibrate the sensor. The prior art provides a stored reference data in addition to other data. The stored reference data maybe a known gas. It would be within reason for one of ordinary skill in the art to conclude that reference data that is used to calibrate a sensor used for determining gas would use known gas data as a reference. 
18.	For this reason and until the proper scope of the claims can be determined the rejections have been maintained. It should be noted that claim scope is not limited by claim language that suggests or makes optional, but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” See M.P.E.P § 2111.04; see also M.P.E.P §§ 2103(C) and 2173.05(h).
Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
20.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
22.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
23.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        May 8, 2021